Exhibit 10.31
 

 
 
FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT is made as
of June 26, 2009 (the "Fourth Amendment to Restated Credit Agreement," or this
"Amendment"), among VANGUARD NATURAL GAS, LLC, a Kentucky limited liability
company ("Borrower"), each lender from time to time party hereto (collectively,
the "Lenders"), and CITIBANK, N.A., a national banking association, in its
capacity as Administrative Agent ("Administrative Agent").
 
R E C I T A L S


A.           Borrower, the Lenders, and the Administrative Agent are parties to
that certain First Amended and Restated Credit Agreement dated as of
February 14, 2008, and as amended by a First Amendment to First Amended and
Restated Credit Agreement dated as of May 15, 2008, and as amended by a Second
Amendment to First Amended and Restated Credit Agreement dated as of October 22,
2008, and as amended by a Third Amendment to First Amended and Restated Credit
Agreement dated as of February 18, 2009 (collectively, the "Original Credit
Agreement").
 
B.           Borrower has requested certain amendments to the Original Credit
Agreement as hereinafter provided.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms.  All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, all references in the Loan
Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time.  In addition, the following terms have the meanings set forth below:
 
"Effective Date" means June 26, 2009.
 
"Modification Papers" means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
 
2. Conditions Precedent.  The transactions contemplated by this Amendment shall
be deemed to be effective as of the Effective Date, when the following
conditions have been complied with to the satisfaction of Administrative Agent,
unless waived in writing by Administrative Agent:
 
A. Fourth Amendment to Restated Credit Agreement.  This Fourth Amendment to
Restated Credit Agreement shall be in full force and effect.
 
B. Fees and Expenses.  Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.
 
C. Representations and Warranties  All representations and warranties contained
herein or in the documents referred to herein or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of this date.
 

--------------------------------------------------------------------------------


3. Amendments to Original Credit Agreement.  On the Effective Date, Section 9.18
of the Original Credit Agreement shall be amended to read in its entirety as
follows::
 
"The Borrower will not, and will not permit any Subsidiary to, enter into any
Swap Agreements with any Person other than (a) Swap Agreements in respect of
commodities (i) with an Approved Counterparty and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other
than basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date such Swap Agreement is executed, 95%
of the reasonably anticipated projected production from proved, developed,
producing Oil and Gas Properties for each month during the period during which
such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately and (b) Swap Agreements in respect of interest rates with
an Approved Counterparty with the purpose and effect of fixing interest rates on
a principal amount of indebtedness of the Borrower that is accruing interest at
a variable rate, provided that (i) the aggregate notional amount of such
contracts never exceeds (A) during the period from June 26, 2009 through June
25, 2010, 85% of the anticipated outstanding principal balance of the
indebtedness to be hedged by such contracts or an average of such principal
balances calculated by using a generally accepted method of matching interest
swap contracts to declining principal balances, and (B) thereafter, 75% of the
anticipated outstanding principal balance of the indebtedness to be hedged by
such contracts or an average of such principal balances calculated by using a
generally accepted method of matching interest swap contracts to declining
principal balances, and (ii) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract, and (c) Swap
Agreements required by Section 8.16.  In no event shall any Swap Agreement
contain any requirement, agreement or covenant for the Borrower or any
Subsidiary to post collateral (other than Letters of Credit) or margin to secure
their obligations under such Swap Agreement or to cover market exposures."


4. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower has full power and authority to execute the
Modification Papers, and the Modification Papers executed by Borrower constitute
the legal, valid and binding obligation of Borrower enforceable in accordance
with their terms, except as enforceability may be limited by general principles
of equity and applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting the enforcement of creditors' rights generally; and
(b) no authorization, approval, consent or other action by, notice to, or filing
with, any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.  In addition, Borrower represents
that all representations and warranties contained in the Original Credit
Agreement are true and correct in all material respects on and as of the
Effective Date (except representations and warranties that relate to a specific
prior date are based upon the state of facts as they exist as of such date).
 
5. No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective among the parties.
 
6. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Administrative Agent and/or the Lenders now have or may have in the future
under or in connection with the Original Credit Agreement and the Loan
Documents, each as amended hereby, or any of the other documents referred to
herein or therein. The Modification Papers shall constitute Loan Documents for
all purposes.
 

--------------------------------------------------------------------------------


7. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
8. Incorporation of Certain Provisions by Reference.  The provisions of Section
12.09 of the Original Credit Agreement captioned "Governing Law; Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial" are incorporated herein by
reference for all purposes.
 
9. Entirety, Etc.  This instrument and all of the other Loan Documents embody
the entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 




[This space is left intentionally blank.  Signature pages follow.]

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
BORROWER:                                                                VANGUARD
NATURAL GAS, LLC






By: /s/ Richard Robert
      Richard Robert
      Executive Vice President and Chief Financial Officer

--------------------------------------------------------------------------------


ADMINISTRATIVE
AGENT:                                                                CITIBANK,
N.A.
as Administrative Agent




By:           /s/ Ryan
Watson                                                                
      Ryan Watson
      Vice President








LENDERS:                                                                CITIBANK,
N.A.






By:           /s/ Ryan
Watson                                                                
      Ryan Watson
      Vice President

--------------------------------------------------------------------------------


LENDERS:                                                                BNP
PARIBAS






By:           /s/ Brian M. Malone
Name:                      Brian M. Malone
Title:                      Managing Director




By:           /s/ Betsy Jocher
Name:                      Betsy Jocher
Title:                      Director

--------------------------------------------------------------------------------


LENDERS:                                                                THE BANK
OF NOVA SCOTIA






By:           /s/ David G. Mills
Name:                      David G. Mills
Title:                      Managing Director

--------------------------------------------------------------------------------




LENDERS:                                                                COMPASS
BANK






By:           /s/ Kathleen J. Bowen
Name:                      Kathleen J. Bowen
Title:                      Senior Vice President



--------------------------------------------------------------------------------




LENDERS:                                                                WACHOVIA
BANK, NATIONAL ASSOCIATION






By:           /s/ Shawn Young
Name:                      Shawn Young
Title:                      Director





--------------------------------------------------------------------------------





